DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 9/14/22. The claims 1-15 pending. Claims 1 and 3 are amended. Claims 10-14 are withdrawn. 
Response to Arguments
Applicant’s arguments filed 9/14/22 with respect to the rejection of claims 1, 2, 4-9 and 21 under 103 have been considered but are not persuasive. 
Applicant argues the modification of Levi/Braido to have the second cuff being less radiopaque than the struts is improper. Applicant argues hindsight rationale by the combination and the combination lacking a teaching for relative radiopacity of different components. Examiner respectfully disagrees, Gale teaches a mixture of polymer and radiopaque material and teaches the radiopacity being altered for a desired degree of radiopacity. Examiner makes notice when the struts are modified to have the desired degree of radiopacity relative to the radiopacity of the cuff, the radiopacity of the cuff need not be altered. Therefore, the relation of the radiopacity of one component to another merely relies on one part being altered with respect to another. Where the degree of radiopacity is a result effective variable as taught by Gale (US2011/0313510). Where the Levi as modified by Braido teaches both the struts and the second cuff having a degree of radiopacity in the rejection below. 
Applicant’s arguments toward "a radiopacity of the second cuff is configured based on a spacing of radiopaque fibers of the second cuff" have been considered and a new grounds of rejection has been made. 
Applicant’s arguments toward “each of the radiopaque second fiber portions being separated from an adjacent one of the radiopaque second fiber portions by at least one radiolucent second fiber portion” has been further considered and a new grounds of rejection has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (US2018/0133003) in view of Braido (US2015/0073545) in view of Gale et al (US2011/0313510) (“Gale”).
Regarding claim 1, Levi discloses a prosthetic heart valve for replacing a native valve (Paragraph [0001]), comprising: 
a stent (stent frame 12) having a plurality of struts (struts of frame 12, see Fig. 1), an inflow end (proximal end 22), an outflow end (distal end 24), a collapsed condition and an expanded condition (Paragraph [0035]); 
a valve assembly (valve 14) disposed within the stent (Paragraph [0033]); 
a first cuff (inner skirt 16) annularly disposed adjacent the stent (see Fig. 7A); and 
a second cuff (outer skirt 18) having a proximal end adjacent the inflow end of the stent (see Fig. 1) and a distal end spaced apart from the proximal end (see Fig. 1), the second cuff being annularly disposed about the stent radially outward of the first cuff and radially outward of the stent (see Fig. 1); 
wherein the second cuff overlaps with the first cuff along a longitudinal direction of the stent, thereby creating a space between the first cuff and the second cuff configured to receive retrograde blood flow therewithin (the inner skirt 16 and outer skirt 18 overlap along a longitudinal direction and are joined by sutures 104, see Fig. 1; the space between the inner skirt 16 and outer skirt 18 has openings 102 for the purpose of minimalizing paravalvular leakage and is therefore configured to receive retrograde blood flow, Paragraphs [0051], [0052]),
wherein the proximal end of the second cuff is coupled to the stent by sutures (the lower edge 94 of the second cuff/outer skirt 18 interpreted as the proximal end of second cuff and the lower edge 94 of the first cuff/inner skirt 16 are secured by sutures, Paragraph [0051]; where the inner skirt 16 is coupled to the frame 12 via sutures 68; therefore, the second cuff/outer skirt 18 is coupled to the stent by sutures being coupled to the first cuff/inner skirt 16 which is coupled to the stent by sutures).
Levi further discloses the outer skirt 18 (second cuff) being made of a fabric that includes a plurality of first fiber portions extending in a first fiber direction and a plurality of second fiber portions extending in a second fiber direction (made of woven PET, Paragraph [0051]); yet, is silent regarding the second cuff is at least partly radiopaque. 
Braido, in the same field of endeavor, teaches a heart valve assembly having a stent 202 having a plurality of struts, a valve assembly 200 disposed within the stent (see Fig .4B); a first cuff 252 annularly disposed adjacent the stent (Paragraph [0073]); and a second cuff 250. Wherein the second cuff has a base material with radiopaque fibers woven into the base material (cuffs 250 has radiopaque fibers, Paragraphs [0075]).  It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the second cuff of Levi to have the base material include radiopaque fibers woven into the base material as taught by Braido in order to provide visualization of the cuff during implantation of the heart valve assembly within the heart valve. 
Levi/Braido is silent regarding wherein the plurality of struts is radiopaque, the second cuff being less radiopaque than the plurality of struts. Gale teaches an implantable stent comprising interconnected struts composed of a mixture of polymer and radiopaque material (Paragraph [0012]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the struts of Levi to be radiopaque as taught by Gale in order to provide sufficient radiopacity to the stent to be imaged by X-Ray radiation (Paragraph [0012]). 
Levi/Braido/Gale is silent regarding the second cuff being less radiopaque than the plurality of struts. Gale further teaches radiopacity is a result effective variable where the radiopacity may be altered for a desired degree of radiopacity (Paragraph [0045]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the radiopacity of the struts to be greater than the second cuff, since it would only involve routine skill in the art to find the optimal radiopacity and since and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.
Regarding claim 2, Levi/Braido/Gale discloses the prosthetic heart valve of claim 1, Levi further discloses wherein the first cuff is radiolucent (inner skirt 16 is made of polymer, such as PET, Paragraph [0041]; where plastics are known to be radiolucent, see “radiolucent-structural-materials-medical-applications” cited as reference U in the PTO-892 from the previous rejection mailed 3/16/21).  
Regarding claim 4, Levi/Braido/Gale discloses the prosthetic heart valve of claim 1, the modified invention further discloses wherein the second cuff is formed of a fabric that includes a plurality of first fiber portions (PET fibers that are woven for inner skirt are interpreted as the first fiber portions) extending in a first fiber direction and a plurality of second fiber portions extending in a second fiber direction (radiopaque fibers are woven into the base material, Paragraph [0075] of Braido; made of woven PET, Paragraph [0051] of Levi; the fibers being woven together requires fibers being weaved in different directions, where the definition of “weave” is “to form by interlacing strands” see reference U in the PTO-892).  
Regarding claim 5, Levi/Braido/Gale discloses the prosthetic heart valve of claim 4, the modified invention discloses wherein each of the first fiber portions is radiolucent (PET fibers of Levi are radiolucent since plastics are known to be radiolucent, see “radiolucent-structural-materials-medical-applications” cited as reference U in the PTO-892 from the previous rejection mailed 3/16/21) and at least one of the second fiber portions is radiopaque (radiopaque fibers are woven into the base material, Paragraph [0075] of Braido). 
Regarding claim 7, Levi/Braido/Gale discloses the prosthetic heart valve of claim 5, Levi further discloses wherein the first fiber direction is substantially orthogonal to the second fiber direction (Paragraph [0049] of Levi).). 
Regarding claim 8, Levi/Braido/Gale discloses the prosthetic heart valve of claim 7, Levi further discloses the stent has a central longitudinal axis extending between the inflow end and the outflow end (central longitudinal axis is defined as the axis of the flow direction, see Fig. 1); yet, is silent regarding the first fiber direction and second fiber direction both being oblique to the central longitudinal axis. Levi further teaches the inner skirt having a first set of fibers and a second set of fibers. Where the majority of fiber directions are oblique to the central longitudinal axis by being any angle between 0 and 90 degrees (where the fibers can extend at any angle between 0 and 90 degrees between upper and lower edges of the skirt 16, Paragraph [0049]). 
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the application to have modified the first fiber direction and the second fiber direction to both be oblique to the central longitudinal axis of the stent for the purpose of providing a desirable strength of the woven material as taught by Levi (Paragraph [0049]), since applicant has not disclosed that having this particular fiber arrangement provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other fiber directions with respect to the longitudinal axis. Furthermore, the instant specification Paragraph [0044] recites the “fibers 560 and 570 may extend in other directions than shown” and gives no purpose for the claimed direction of the fibers. 
Regarding claim 9, Levi/Braido/Gale discloses the prosthetic heart valve of claim 7, Levi further discloses the stent has a central longitudinal axis extending between the inflow end and the outflow end (central longitudinal axis is defined as the axis of the flow direction, see Fig. 1); yet, is silent regarding one of the first fiber direction and second fiber direction being orthogonal to the central longitudinal axis. Levi further teaches the inner skirt having a first set of fibers and a second set of fibers. Where the majority of fiber directions are oblique to the central longitudinal axis by being any angle between 0 and 90 degrees (where the fibers can extend at any angle between 0 and 90 degrees between upper and lower edges of the skirt 16, Paragraph [0049]).
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the application to have modified one of the first fiber direction and second fiber direction being orthogonal to the central longitudinal axis of the stent for the purpose of providing a desirable strength of the woven material as taught by Levi (Paragraph [0049]), since applicant has not disclosed that having this particular fiber arrangement provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other fiber directions. Furthermore, the instant specification Paragraph [0044] recites the “fibers 560 and 570 may extend in other directions than shown” and gives no purpose for the claimed direction of the fibers. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Levi in view of Braido in view of Gale as applied to claim 1, and further in view of Braido et al (US2015/0209136) (Braido-2).
Regarding claim 3, Levi/Braido/Gale discloses the prosthetic heart valve of claim 1; yet, is silent regarding wherein a radiopacity of the second cuff is configured based on a spacing of radiopaque fibers of the second cuff. Braido-2 teaches a prosthetic valve having a sealing ring 450C that is fabric mesh having radiopaque fibers, or comprised of entirely radiopaque fibers (Paragraph [0068]). Where Braido-2 teaches radiopacity is a result effective variable based on the density of the fibers determining the radiopacity of the fabric material. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the radiopacity of the cuff based on the spacing of the fibers, since it would only involve routine skill in the art to find the optimal radiopacity and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.
Regarding claim 6, Levi/Braido/Gale discloses the prosthetic heart valve of claim 5; yet, is silent regarding wherein a multiplicity of the second fiber portions is radiopaque, each of the radiopaque second fiber portions being separated from an adjacent one of the radiopaque second fiber portions by at least one radiolucent second fiber portion. Braido-2 teaches a prosthetic valve having a sealing ring 450C that is fabric mesh having radiopaque fibers, or comprised of entirely radiopaque fibers (Paragraph [0068]). Where Braido-2 teaches radiopacity is a result effective variable based on the density of the fibers determining the radiopacity of the fabric material. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have radiopaque fibers separated from radiolucent fibers as taught by Braido-2 in order to provide for a desired degree of radiopacity, since it would only involve routine skill in the art to find the optimal radiopacity and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levi in view of Braido in view of Gale as applied to claim 1, and further in view of Aldridge (US2016/0024699).
Regarding claim 15, Levi/Braido/Gale discloses the prosthetic heart valve of claim 4; yet, is silent regarding wherein the fabric of the second cuff includes barium sulfate or bismuth trioxide. Aldridge teaches fabric made of polymer fibers for use in medicine (Paragraph [0003]) that are filled with metal particulate such as barium sulfate (Paragraph [0003]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the fabric of the second cuff of Levi/Braido/Gale to include barium sulfate as taught by Aldridge in order to render entirety of the cuff detectable by X-Ray for a desired amount of visibility during an implantation procedure (Paragraph [0006]).                                                                                                                                                                                                  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-27392739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771